            Case 1:19-cv-07136-LLS Document 14 Filed 08/07/19 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:      6/1
                                                                                      C,     (\
 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS
 STUDIOS INC., FOX TELEVISIONS
 STATIONS, LLC, FOX BROADCASTING
 COMPANY, LLC, NBC UNIVERSAL
                                                               No. 19-CV-7136 (RA)
 MEDIA, LLC, UNIVERSAL TELEVISION
 LLC and OPEN 4 BUSINESS
                                                              ORDER AND NOTICE
 PRODUCTIONS, LLC,
                                                            OF INITIAL CONFERENCE
                             Plaintiffs,

                        V.


 DAYID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. It is hereby:

       ORDERED that counsel for all parties appear for an initial status conference on September

6, 2019 at 1:45 p.m. in Courtroom 1506 of the U.S. District Court for the Southern District ofNew

York, 40 Foley Square, New York, New York.

       IT IS FURTHER ORDERED that, by September 4, 2019, the parties submit a joint letter,

not to exceed five (5) pages, providing the following information in separate paragraphs:

       1.       A brief description of the nature of the action and the principal defenses
                thereto;

       2.       A brief description of all contemplated and/or outstanding motions;

       3.       A brief description of any discovery that has already taken place, and/or
                that which will be necessary; and
              Case 1:19-cv-07136-LLS Document 14 Filed 08/07/19 Page 2 of 2



         4.       Any other information that the parties believe may assist the Court in
                  resolving the case, including, but not limited to, a description of any
                  dispositive or novel issue raised by the case.

         IT IS FURTHER ORDERED that, by September 4, 2019, the parties jointly submit to the

Court a proposed case management plan and scheduling order. A template for the order is

available at http://nysd.uscourts.gov/judge/Abrams. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with the Court's Electronic

Case Filing (ECF) Rules & Instructions, which were updated on August 1, 2018, and are

available at nysd.uscourts.gov/ecf/ECF%20Rules%20080118%20Final.pdf. Please consult my

Individual Rules and Practices with respect to communications with Chambers and related

matters.

         Plaintiffs are ordered to serve Defendants with a copy of this order and to file an affidavit

on ECF certifying that such service has been effectuated.

SO ORDERED.

Dated:        August 7, 2019
              New York, New York

                                                     onnie Abrams
                                                    United States District Judge




                                                       2
